Citation Nr: 1414263	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-03 892	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for postoperative residuals of a lateral release of the left knee, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse

ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The veteran had active service from July 1974 to July 1979.  This matter comes before the Board of Veteran's Appeals (Board) from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

At her hearing before the Board, the Veteran raised the issues of entitlement to service connection for diabetes and a kidney disorder as secondary to her service-connected knee disabilities.  The September 2013 rating decision denied service connection for diabetes as not incurred in active service and the Veteran's exposure to herbicides was not conceded in light of her having been stationed at Ft. McClellan, Alabama, in 1974 but not in Vietnam.  However, at her hearing before the Board, the Veteran alleged that her diabetes was aggravated by her service-connected disabilities of the knees because these disorders prevented her from exercising.  It does not appear that this aspect of the claim, i.e., secondary aggravation has been considered and adjudicated by the RO.  Also, the claim for service connection for a kidney disorder, claimed as due to medication prescribed by VA and taken for her service-connected knee disabilities of the knees, has not been adjudicated by the RO.  In any event, these issues have not been developed for appellate review and are referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

At the January 2012 videoconference hearing before the Board, the record was left open for a period of 30 days to obtain a report of a VA evaluation which was to be conducted later that month, which would be submitted with a waiver of initial RO consideration thereof.  That waiver was executed and placed in the claim file on the same day as the videoconference.  

A January 25, 2012, VA orthopedic surgery consultation noted that while still in military service the Veteran had her first left knee surgery on the left knee, an open patella repair in 1976.  Since then, she had had two arthroscopies on each knee, to the best of her recollection, most recently on both knees in 2006.  She stated that it may have made her knee "a little better."  She had used steroids in the past with no relief but she had diabetes, so that steroids might be considered possibly contraindicated at this point.  She was followed by a nephrologist because she had chronic kidney disease and so could not take anti-inflammatory drugs.  She had braces for both knees, as well as a cane and a walker in her home.  She has had Synvisc in the past, most recently in April 2011, and wanted to be considered for a repeat Synvisc injection.  At one point in time she was seen in Little Rock concerning a possible joint replacement of both knees but the recommendation was to put it off as long as she could due to her age and she is trying to do that.  

On physical examination the Veteran slowly and somewhat unsteadily ambulated into the clinic.  She had a difficult time going from standing to seated position and again during the examination she had a very difficult time going to a standing position and required assistance.  Because she still desired to put off joint replacements, at the examination each knee was injected with 6 mls. of Synvisc. 

Thereafter, the Veteran was afforded another VA examination of both her knees on August 16, 2013.  The waiver on file, in light of the agreement reached at the videoconference hearing before the Board, applied only to waiving the report of the January 2012 VA examination.  

38 C.F.R. § 19.37(b) (2013) provides that additional evidence received at the RO after an appeal is transferred to the Board will be forwarded to the Board if it has a bearing on any appellate issue, and the Board will then determine what action is required.  38 C.F.R. § 19.31(a) provides that a supplemental statement of the case informs an appellant of any material changes or additions to information in the statement of the case or a prior supplemental statement of the case.  

38 C.F.R. § 20.1304(c) provides that any pertinent evidence submitted by an appellant or representative to the Board or referred by the RO to the Board under 38 C.F.R. § 19.37(b), must be referred to the RO for review unless this procedural right is waived by the appellant or representative in writing or entered into the record of a hearing.  

Accordingly, the case is remanded for the following action:

After a review of all additional evidence submitted previously to and contemporaneously with this remand, and any other development taken as a response of any additional evidence, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

